— Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 23, 2012, which denied claimant’s application to reopen a prior decision.
In June 2011, the Unemployment Insurance Appeal Board ruled that claimant was ineligible to receive unemployment insurance benefits for the period August 31, 2009 through September 6, 2009 because he did not comply with certification requirements, and for the period September 7, 2009 through December 20, 2009 because he did not comply with registration requirements. In September 2011, claimant applied to reopen the Board’s decision. The Board denied claimant’s application and this appeal ensued.
Initially, we note that claimant is precluded from arguing the merits of the Board’s June 2011 decision inasmuch as he failed *931to make his application to reopen it within 30 days, the period in which the decision could have been appealed (see Matter of Lambrecht [Commissioner of Labor], 102 AD3d 1050, 1051 [2013]; Matter of Howell [Commissioner of Labor], 71 AD3d 1321 [2010]). As for claimant’s application to reopen, the decision to grant or deny it “is within the discretion of the Board and, absent a showing that the Board abused its discretion, its decision will not be disturbed” (Matter of Chanthyasack [Commissioner of Labor], 37 AD3d 963, 964 [2007] [internal quotation marks and citation omitted]; see Matter of Spencer [Commissioner of Labor], 49 AD3d 1047, 1047-1048 [2008]). Upon reviewing the record here, we find nothing to indicate that the Board abused its discretion nor has claimant alleged such in support of his application (see Matter of Carlson [Commissioner of Labor], 95 AD3d 1589, 1590 [2012]; Matter of Spencer [Commissioner of Labor], 49 AD3d at 1048 [2008]). Consequently, we decline to disturb the Board’s decision.
Peters, P.J., Rose, Spain and McCarthy, JJ., concur. Ordered that the decision is affirmed, without costs.